OPINION
MORRISON, Presiding Judge.
This is an appeal from an extradition proceeding.
The sole question presented for review is the sufficiency of the application for requisition made by the Deputy County Attorney of Sedgwick County, Kansas, to the Governor of Kansas which causd him to make a demand upon the Governor of this State.
Appellant contends that the application is insufficient because it does not state the approximate time, place and circumstances of the commission of the offense for which lie is sought to be extradited. Reliance is had upon Sec. 23 of Article 51.13, Vernon’s Ann.C.C.P. (1965).
We have examined the application, together with the documents attached thereto, in the light of Sec. 3 of Article 51.13, supra, which is here controlling, and find the same sufficient.
The judgment remanding appellant to the custody of the Sheriff of Tarrant County to be by him delivered to an agent of the State of Kansas is affirmed.